DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “211A” in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“light source unit” in Claim 1
“auxiliary measurement light-emitting unit” in Claims 1, 3
“light source control unit” in Claims 1, 10
“imaging element” in Claim 1
“signal processing unit” in Claim 1
“display control unit” in Claims 1, 4, 5
“first auxiliary measurement light-emitting unit” in Claim 2
“second auxiliary measurement light-emitting unit” in Claim 4
“spot position recognition unit” in Claim 4
Support has been provided on Specification pages 7-8 for the “light source unit”, on pages 8-9, 23 and in Figs. 4, 23 for the “auxiliary measurement light-emitting unit”, on page 8 for the “imaging element”, on page 24 and in Fig. 25 for the “signal processing unit”, on pages 8-9 and in Fig. 4 for the “first auxiliary measurement light-emitting unit”, and on page 23 and in Fig. 23 for the “second auxiliary measurement light-emitting unit”.
Insufficient support has been provided for the “light source control unit”, the “display control unit”, and the “spot position recognition unit”.  Please see 35 U.S.C. 112(a) and 112(b) rejections below.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The “light source control unit” in Claims 1, 10 is described on pages 7-8 of the Specification.  However, insufficient structure has been provided to allow the illumination light to be continuously emitted, allow the auxiliary measurement light to be emitted in the form of a pulse at a specific frame interval, or emit the auxiliary measurement light in the blanking period as required by the claim limitations.
The “display control unit” in Claims 1, 4, 5 is described on pages 12-14 of the Specification.  However, insufficient structure has been provided to allow a display unit to display a specific image, display the second measurement marker in the first taken image, or display a spot display portion as required by the claim limitations.
Claim 4 is described on page 24 of the Specification.  However, insufficient structure has been provided to recognize a position of a spot as required by the claim limitations.
All remaining claims are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-10 recite “the first taken image is acquired at a second timing” in lines 5, 7, and 11, respectively, as well as “the first taken image is acquired at the first timing” in lines 6, 8, and 12, respectively.  Because the first and second timings are recited to be “next to” each other, these timings cannot be the same.  Therefore, it would not be possible that a singular first taken image is acquired at both the first and second timings.  These limitations are contradictory, and as such make the scope of the claims indefinite.  It is unclear at which point in the imaging process the first taken image is acquired.  For the remainder of this Action, it is assumed that the first taken image is acquired at the second timing as recited first in each of Claims 8-10.   
Further, Claim 8 recites the limitation "the same timing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim limitations “light source control unit” in Claims 1, 10, “display control unit” in Claims 1, 4, 5, and “spot position recognition unit” in Claim 4 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H03128043 A by Saito (hereinafter “Saito”).
Regarding Claim 1, Saito discloses an endoscope apparatus (shape measuring endoscope apparatus; lines 46-50; Fig. 1) comprising: a light source unit for illumination light that generates illumination light used to illuminate a subject (illumination system 3 provides illumination light to object A; lines 52-60, 96-101); an auxiliary measurement light-emitting unit that emits auxiliary measurement light (pattern projection portion 5 emits laser light from laser light source device 8; lines 52-60; Figs. 1, 7); a light source control unit that allows the illumination light to be continuously emitted and allows the auxiliary measurement light to be emitted in the form of a pulse at a specific frame interval (control unit 14 switches laser light off according to a predetermined algorithm; lines 62-71; Fig. 1); an imaging element that images the subject (image unit 16; lines 56-60); a signal processing unit (processing units 17-20; lines 56-60) that generates a first taken image obtained through the imaging of the subject illuminated with the illumination light (normal image is taken when the laser light source device 8 is off; lines 62-65) and generates a second taken image obtained through the imaging of the subject illuminated with the illumination light and the auxiliary measurement light (superimposed image generated after laser light and illumination light are guided to the object; lines 52-60; Fig. 1); and a display control unit (processing units 17-20; lines 56-60) that allows a display unit (TV monitor 11) to display a specific image where a measurement marker obtained from the second taken image (calculated coordinates based on the projection pattern; lines 90-94) is displayed in the first taken image (normal image and coordinates are displayed on the TV monitor 11; Figs. 3-6).
Regarding Claim 2, Saito discloses the endoscope apparatus according to claim 1.  Saito further discloses wherein the auxiliary measurement light-emitting unit is a first auxiliary measurement light-
Regarding Claim 4, Saito discloses the endoscope apparatus according to claim 1.  Saito further discloses wherein the auxiliary measurement light-emitting unit is a second auxiliary measurement light-emitting unit that emits spot-like auxiliary measurement light as the auxiliary measurement light (pattern projection unit 5 can project a multi-spot pattern; lines 137-145), the signal processing unit includes a spot position recognition unit that recognizes a position of a spot, which is a substantially circular area formed on the subject by the spot-like auxiliary measurement light, in the second taken image (processing units 17-20 extract patterns from the image signal based on the projection pattern; lines 56-60, 73-81; Fig. 1), and a measurement marker generation unit that includes a second measurement marker representing an actual size of the subject (scale S provides constant measurement by spatial coordinate points or lines; lines 137-141; Figs. 4-5) as the measurement marker on the basis of the position of the spot in the second taken image (object A is illuminated by the projection pattern and imaged; lines 96-101), and the display control unit displays the second measurement marker in the first taken image (processing units 17-20 calculate and display scale S; lines 83-94).
Regarding Claim 5, Saito discloses the endoscope apparatus according to claim 4.  Saito further discloses wherein the display control unit displays a spot display portion, which corresponds to the position of the spot, in the first taken image in addition to the second measurement marker (object A is illuminated by the projection pattern and imaged as well as the measurement scale S; lines 96-101, 137-141; Figs. 4-5).
Regarding Claim 6, Saito discloses the endoscope apparatus according to claim 5.  Saito further discloses wherein the second measurement marker has any one of a cruciform shape, a cruciform shape .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of DE 3629435 C2 by Takami (hereinafter “Takami”).
Regarding Claim 3, Saito discloses the endoscope apparatus according to claim 2.  Saito discloses the endoscope further comprising: wherein the auxiliary measurement light-emitting unit emits the auxiliary measurement light in a state where the plane crosses an optical axis of the objective lens (pattern light from pattern projection unit 5 crosses an axis of the illumination system 3, as shown in Fig. 7; lines 52-60).
Saito does not disclose an objective lens or an effective imaging range.  However, Takami discloses an endoscope assembly with an optical objective system 8 having an objective lens 10 to collect an image of an examination object ([0032]; Fig. 1).  To obtain a focused image of an object, the object must lie between rays La and Lb which extend parallel to the optical axis and within the range l4 as shown in Fig. 1.  The resulting area represents the effective imaging range of the device ([0039-40]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Saito with the imaging elements disclosed by Takami with the benefit of improving efficiency and accuracy of a diagnosis (Takami [0009]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of JP 59-069046 A by Komiya et al. (hereinafter “Komiya”).
Claim 7, Saito discloses the endoscope apparatus according to claim 5.  Saito does not disclose wherein the second measurement marker has any one of a shape of a plurality of concentric circles, a shape of a plurality of color concentric circles, or a shape of a plurality of distorted concentric circles.  However, Komiya discloses an endoscope image system which emits beams of light to create light spots on the subject 12.  Light spots including P1, P2, P1’, and P2’ are measurement markers used to measure the change in distance between the camera and the subject over time.  Affected image parts K1 and K2 are arranged as distorted concentric circles as shown in Fig. 3, and these areas are used to measure the imaged subject (page 5, paragraph 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Saito with the measurement marker disclosed by Komiya with the benefit of easily measuring the actual size of an affected part (Komiya page 5, paragraph 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of CA 2938896 A1 by Fine et al. (hereinafter “Fine”).
Regarding Claim 8, Saito discloses the endoscope apparatus according to claim 1.  Saito further discloses the first taken image acquired at a second timing next to a first timing after the first timing (image unit 16 creates and displays the normal image at the time of imaging, at which time the light sources are turned off; lines 62-71), the first taken image acquired at the first timing is continuously displayed and the second taken image is not displayed in the specific image (normal image is frozen on the display during calculation processing; lines 103-116).
Saito does not disclose a global shutter-type imaging element.  However, Fine discloses an imaging device with a CMOS image sensor that incorporates global shutter circuitry.  In this configuration, the charge is transferred from all the pixels simultaneously at the onset of a trigger pulse (page 51, paragraph 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Saito with the global shutter disclosed by Fine with the benefit of embodying time-domain fluorescence imaging using an excitation light source (Fine page 51, paragraph 1).

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of US 20130201315 A1 by Takei (hereinafter “Takei”).
Regarding Claim 9, Saito discloses the endoscope apparatus according to claim 1.  Saito further discloses the first taken image acquired at a second timing next to a first timing after the first timing (image unit 16 creates and displays the normal image at the time of imaging, at which time the light sources are turned off; lines 62-71), the first taken image acquired at the first timing is continuously displayed and the second taken image is not displayed in the specific image (normal image is frozen on the display during calculation processing; lines 103-116).
 Saito does not disclose a rolling shutter-type imaging element with different exposure timings.  However, Takei discloses a medical instrument with a CMOS sensor having a rolling shutter ([0100]).  Image pickup device driver 48 controls the shutter such that each line of pixels is read sequentially as exposure is provided to each line.  Thus, the lines of pixels are read at different timings as determined by the exposure timing and a predetermined delay period of the shutter ([0105]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Saito with the rolling shutter and exposure timings disclosed by Takei with the benefit of eliminating distortion due to motion of the imaged object (Takei [0100]). 
Regarding Claim 10, Saito discloses the endoscope apparatus according to claim 1.  Saito further discloses the first taken image acquired at a second timing next to a first timing after the first timing (image unit 16 creates and displays the normal image at the time of imaging, at which time the light sources are turned off; lines 62-71), the first taken image acquired at the first timing is continuously displayed and the second taken image is not displayed in the specific image (normal image is frozen on the display during calculation processing; lines 103-116).
Saito does not disclose a rolling shutter-type imaging element with different exposure timings.  However, Takei discloses a medical instrument with a CMOS sensor having a rolling shutter ([0100]).  Image pickup device driver 48 controls the shutter such that each line of pixels is read sequentially as exposure is provided to each line.  Thus, the lines of pixels are read at different timings as determined by the exposure timing and a predetermined delay period of the shutter ([0105]).  The shutter can be controlled by LED driver 32 such that light emission begins after a blanking period, during which 
Regarding Claim 11, Saito as modified by Takei discloses the endoscope apparatus according to claim 10.  Saito further discloses a reading period of the imaging element in the second mode set shorter than a reading period of the imaging element in the first mode (normal image is read, then frozen on the display during calculation processing, encompassing a longer period than the superimposed image display; lines 103-116).
Saito does not disclose wherein a first mode in which the first taken image is displayed on the display unit and a second mode in which the specific image is displayed on the display unit are provided.  However, Takei discloses alternately emitting excitation light and reference light from LED light source selection section 31 ([0104]; Fig. 9).  The captured images are each output to a monitor 5 for display ([0095]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Saito with the modifications disclosed by Takei with the benefit of easily controlling illumination and observation modes of the image pickup device (Takei [0111]). 
Regarding Claim 12, Saito as modified by Takei discloses the endoscope apparatus according to claim 11.  Saito does not disclose a frame rate of the display unit equal to a value of a sum of the reading period of the imaging element in the second mode and the blanking period.  However, Takei discloses the device including a one-frame period that contains a reading period and a blanking period, as shown in Fig. 4.  The excitation light and reference light are alternately emitted such that the one-frame period is the same in each emission mode ([0094-96]; Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Saito with the modifications disclosed by Takei with the benefit of easily controlling illumination and observation modes of the image pickup device (Takei [0111]). 
Regarding Claim 13, Saito as modified by Takei discloses the endoscope apparatus according to claim 10.  Saito does not disclose wherein a first mode in which the first taken image is displayed on the display unit and a second mode in which the specific image is displayed on the display unit are provided, 
Regarding Claim 14, Saito as modified by Takei discloses the endoscope apparatus according to claim 13.  Saito does not disclose wherein a value of a sum of the reading period of the imaging element in the first mode and the blanking period is equal to a value of a sum of the reading period of the imaging element in the second mode and the blanking period.  However, Takei discloses the picked-up image output signal during which the image data is acquired has the same period during excitation and reference light emission.  Therefore, as the length of blanking period remains constant, the length of a corresponding blanking period plus the excitation light emission period is equal to the length of a subsequent blanking period plus the reference light emission period (Figs. 7, 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Saito with the modifications disclosed by Takei with the benefit of easily controlling illumination and observation modes of the image pickup device (Takei [0111]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. 9,545,220
JP 2016106867
JP H07136101 A


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        12/02/2021